Case 3:21-cv-00321-MEM-DB ome il 1 Pale QSOs Drage 1 of )

to Suge Malechy E Mannion,

 

i}

Todany, i int informe d thah my Denster to the “Pév
Les _denicd end Zm going te be farted fs fo bk #9 Genercs!
popdedion an 2ng Se the Serve geang members the wenk fa kilt me

Z ve. bean ih So} pewy Confinemen* With tHe MM wo humon
Contec? ond My mente! is Subher my, L ve been th thy SeAhins
hor. lmas 9 yecun.emd & heal.

“TAS S/q73 Suih bees Kites officiel y oh 3 > /6-A) cid >
eS alton pemic d by <2 TRO VA lingnery Cin junceAoh, Zr ths
TRo/ Pretminery LnjuncMon 2 cesked To heave the Cork ihtervene
Mn ALS Very iS SUC Gud fe Stop « trenster hy ag Worse PriSoh c
dan? amd being tronsferved 72.2 prison twith op lov popu /eArsh
at gang members, hor Srowl! ZF bother me ¢s hed if Z as ohpied
to hede Pay lecHronics To int Lee SC human. conduc? anJ Conde # ply
ms hewn }p Live remeuning wehere Foon UhAl) the op tcame of
the CoS. | . .

Your Honor, ZL Filed. these. tims, 5 Jo_evoid- Aitvepurcible. inher,
AS. it Sted 5, Ly mented Well “bess is be is severly ghd pertacdnendty
demesge d- Lim , hal ain enetiiceukon ad £ Conner be crtund tubule
peopie Lui that EreeZiny up. Lan hesving AU) bbb PoC thoes
oak Can til) jest the some os @ heart ohh kK. This hus been
Conkirmed by mediccd personnet, These Condidtoms ore E1) hing me
ih Very. 00d besing._<hod the, demase s ah Soleary conKine tent
Oh the human mind iS well Koln. a a

£ heiee Ok opkions. Refuse ty leave the RMU ar
goto poptadron. 2 have Weighed these opktons end bole
Come fo 4 ConcluSion, The. permanent damayes tno. phy Steel...

effecdes fb heruin, an Me (Sires. pone. etsucts| <5 ell & F | Q

Gn
Case 3:21-cv-00321-MEM-DB Document 17 Filed 05/06/21 Page 2 of 3

a

 

Phe ph ry cologi ces! 2 [Pocas “Bs Going fe cy} me or perinonen? by {he 38
ne ue For ite amd © Can. Aotice 9 SubSten tiers diPlermce. haw
Compared fo When £ Riksh carried dn _Se [deuy conkinementA. The |
Other. oph On IS G GIN death that C can at lewsr fighhe..
dhl le hetther of. these opdions cape Zeca, (or Consxy jw Aj ‘ne.
L we hacudle. & deciSine Fo whet 7 9 g.0ihg hod.
Lin. g.mg to reteSe fo gu te pops leAlarn (my s7()
more days oF Saliteny Conknement) ohe Ame Py ello Yae Aime t9
reViely nay Compleainty Lf The / fre) Lime Chjencdran yan bbe,
Contents of BhIS letter, 2 bes Yow fo rule on this murkter before

BhiS month ( macs) (Sover. Abder the 3s d any S iS Up (Poss
cut” Mnf Aime. Guid

i ear Mme 3o

Seeher becouse melyclaus PRO members con
force re FO G2 42 Pople [eehion Sooner, yeibn g.aing FO G2 hack. Ao.
poplcabion. Z cen _noe laingese: fey ke he, torAure oF Solitary Cab Kinemen>
evi.) the Sti SAvc mami games Sty kt plerngs LEZ have 45 Choose
betwen the 2 Spy les of death, x chop Se To meuke [he fos

c (popu ferdion), __

Ly nO AA do Z mtend pp UiSmiss nf TROL pre hia pneu
Ch jwncN ols Gir beebc. anf achions (Thea art Porced wider lerress\
j SMply Conhar endure,

be: ConsShvued oS Din nok peed ihe ik Gi Haf MOK
lL Amd Anes Zim cA iby

on nore. hor NYE im nor beng droumehig aye youl]
Uhder SteAing the melte-, Your Monar LC do broken he die jy PLISn0F7

be force of to Vialence, Pees he lp.
Sincere 4,

St gne fs abun ln An
| shat Simms TP 32
Norte od i §- 3-2] | Pro-Se Cidigane

2 a , : OG 2.
Retle Ponte, Pa, 1G gas | Po
Case 3:21-cv-00321-MEM-DB Document 17 Filed 05/06/21 Page 3 of 3

PRggeet aff feta logl ANE tel gel ftesee fog fH Ey tel fgy geod epdlbbthdioyve? [Sa 7

Le0e £0 AVA CO9LZE000G 3

pb SOOO $ exedt diz |

     

7

 

SIMOd ANU AOVLSOd SA AE

 

TSS f
tote!

 

any Uophuysnm “7 55°C R :

Od fo €I4SI1€ aR PL UW 1202 3 0 AVN
AIG) #FI4ES Id ~< 1) NOLNVHOS
da Ni30su

Lesuubiry -S Ayn Berg WPro4CUudy MYL Of

CECEE “Pal Eng surfng “£5
SCORE FOF Od
CLhAC Smmils uqnus
NACAVWMY IIS 4
FUOhKf ratynmwG) ~ADvWyS

SNOILOSAYYHOO
~ dO Ld5d Vd
TVW ALVIAINI

 
